COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00229-CV


IN RE KODIAK PRODUCTS CO.,                                             RELATOR
INC.


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

              MEMORANDUM OPINION1 ON REHEARING

                                    ------------

      On July 9, 2010, this court issued a memorandum opinion denying relator’s

petition for writ of mandamus as moot. Relator filed a motion for rehearing.

After due consideration, we deny Relator’s motion but withdraw our prior

memorandum opinion and substitute the following in its place.

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. The issues presented therein, as they

relate to relator’s misappropriation of trade secrets, civil theft, and conversion

claims, have become moot by virtue of the trial court’s July 2, 2012 Order

      1
       See Tex. R. App. P. 47.4, 52.8(d).
Granting Defendant’s Motion for Partial Summary Judgment. As to relator’s

remaining claim for unfair competition, the court is also of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of mandamus is denied.

       The stay of the trial court proceedings in cause number 236-252084-11,

styled Kodiak Products Co., Inc. v. Charles H. Deegear, Jr. and Deemaxx

Components, Inc., pending in the 236th District Court of Tarrant County, Texas,

is hereby lifted.


                                                   PER CURIAM

PANEL: WALKER, DAUPHINOT, and GARDNER, JJ.

DELIVERED: August 2, 2012




                                     2